DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on June 7th, 2021 is acknowledged.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono (U.S. Publication 2019/0117249).
	Bono discloses a device (for example see Figures 7A-7B) comprising an input shaft (the motor shaft; page 4 paragraph 47) configured to rotate continuously about a first central axis, a sleeve connector (320 and 325), an oscillating shaft (36) offset from the input shaft and configured to rotate about a third central axis, and a pin (322) coupled to the oscillating shaft (the pin is connected to element 36 through elements 325 and 327) and extending towards the connector, wherein an end of the pin is slidingly received the sleeve connector. The input shaft is configured to continuously rotate about a first central axis, and a portion of the input shaft defines an eccentric .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bono (U.S. Publication 2019/0117249) in view of Sachse (U.S. Patent 5,201,749).
 	Bono discloses the invention as claimed except for the distal end of the oscillating shaft including a collet, i.e. a chuck. Sachse teaches a device comprising an oscillating shaft (28) wherein the distal end of the oscillating shaft includes a collet (40) including a plurality of arms extending distally around a central axis of the oscillating shaft and a retainer (41) having a central lumen slidably disposed around the arms of the collet in order to couple the distal end of the oscillating shaft to a tool. It would have . 
Allowable Subject Matter
Claims 2-8, 10, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775